           Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 1 of 21



 1 John J. Kastner, Jr. - State Bar No. 021529
     jkastner@jsslaw.com
 2 Jay A. Fradkin – State Bar No. 006864
     jfradkin@jsslaw.com
 3 JENNINGS, STROUSS & SALMON, P.L.C.
     A Professional Limited Liability Company
 4 1760 E. River Road, Suite 230
     Tucson, AZ 85718-5990
 5 (520) 618-1051
     Fax: (520) 618-1071
 6
     MinuteEntries@jsslaw.com
 7
     Steven J. Boranian (pro hac vice)
 8 sboranian@reedsmith.com
     REED SMITH LLP
 9 101 Second Street, Suite 1800
     San Francisco, CA 94105
10 Telephone: (415) 543-8700
     Fax: (415) 391-8269
11

12 Attorneys for Defendant
     AmerisourceBergen Drug Corporation
13
                               UNITED STATES DISTRICT COURT
14
                                FOR THE DISTRICT OF ARIZONA
15
     Tucson Medical Center, a corporation,
16                                                             No. 4:18-cv-00532-RCC
     Plaintiff,
17                                                       OPPOSITION TO PLAINTIFF’S
     vs.                                                  EMERGENCY MOTION TO
18                                                      REMAND AND FOR SANCTIONS
     Purdue Pharma L.P.,
19
                           Defendants.
20

21
                                           I.     Introduction
22
            The only one here engaged in gamesmanship is the party who complained to this
23
     Court about the urgency of its situation more than a month ago, only to abruptly dismiss its
24
     case and start all over again in a different forum four days after this Court issued a ruling that
25
     the party did not like. That party is Plaintiff Tucson Medical Center, whose remand motion
26
     is heavy on strident accusations, but is noticeably missing any substantive discussion of this
27
     Court’s subject matter jurisdiction. Plaintiff also fails to disclose to this Court that at least
28

                                                      -1-
                                                                                     6365999v1(68026.1)
        Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 2 of 21



 1 nine district judges presented with these issues in the last eight months have not granted

 2 remand, but have either granted stays pending transfer to the Opiate MDL or have deferred

 3 ruling on remand motions until transfer was complete.

 4         That is what this Court did the last time around, and the Court should do the same
 5 again. As this Court will recall, Plaintiff filed its first opioid-related civil action on August

 6 22, 2018, and after AmerisourceBergen Drug Corporation and McKesson Corporation

 7 removed the case on federal question and federal officer jurisdiction, this Court issued a

 8 partial stay on October 5, 2018. The case would proceed in this Court—including answering

 9 the complaint and filing motions to dismiss—but the Court deferred the jurisdictional issues

10 to the Opiate MDL, where Judge Polster can decide subject matter jurisdiction consistently

11 across the numerous cases raising the same or similar issues.

12         Unhappy with that result, Plaintiff voluntarily dismissed the complaint and restarted
13 its case in Pima County.         The newly filed Complaint, however, still alleges that
14 AmerisourceBergen Drug Corporation and other Distributor Defendants breached duties

15 defined by the federal Controlled Substances Act and related regulations. Plaintiff attempted

16 to scrub references to federal law from its new complaint, and it dropped the party asserting

17 federal officer jurisdiction, McKesson Corporation. But the claims that Plaintiff alleges, and

18 the facts and law upon which the claims are based, still necessarily raise substantial federal

19 issues. AmerisourceBergen Drug Corporation therefore removed the case again.

20         This is essentially the same lawsuit as before, yet Plaintiff’s motion does not offer any
21 substantive discussion of federal question jurisdiction. Instead, Plaintiff asserts incorrectly

22 that AmerisourceBergen Drug Corporation filed a notice of removal that is the same “word

23 for word” as others. To the contrary, AmerisourceBergen filed a removal notice specific to

24 this action, and it cites specific allegations from the newly filed Complaint in support of this

25 Court‘s jurisdiction. Plaintiff also asserts falsely that courts have “unanimously rejected”

26 federal question jurisdiction in these cases. The truth is that multiple federal courts have
27 deferred ruling on remand motions challenging federal question jurisdiction or have outright
28                                                  -2-


                                                                                  6365999v1(68026.1)
         Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 3 of 21



                                                   1
 1 stayed the cases in deference to the Opiate MDL. The trend is clear, and it makes perfect

 2 sense: As the number of cases presenting the same or similar jurisdictional issues increases,

 3 it becomes all the more compelling to defer the common issues to Judge Polster for

 4 consistent determination in the MDL. Judge Polster has not yet addressed federal question

 5 jurisdiction over Distributor Defendants.

 6          If this Court reaches the merits of jurisdiction, it will see that federal jurisdiction is
 7 proper under the Supreme Court’s four-part test from Grable & Sons Metal Products, Inc. v.

 8 Darue Eng’g & Mfg., 545 U.S. 308 (2005), and Gunn v. Minton, 568 U.S. 251, 258 (2013).

 9 All four factors are present here.      First, Plaintiff’s complaint necessarily raises federal
10 issues by premising its claims on obligations that allegedly arise under the federal CSA,

11 including alleged failures to sufficiently report and halt “suspicious orders” for prescription

12 opioids. Second, the parties actually dispute the federal issues because they contest whether

13 Distributors violated the CSA. Third, the federal issues are substantial given the federal

14 interest in the CSA’s nationwide regulatory scheme, which requires uniformity, and the

15 federal government’s asserted interest in the subject matter of this litigation. And fourth,

16 federal jurisdiction will not upset any federal-state balance.

17          For these reasons, this Court should deny Plaintiff’s remand motion or defer the
18   1
       See, e.g., Delaware Cty. v. Purdue Pharma L.P. et al., No. 18-cv-0460-CVE-JFJ (N.D. Ok.
     Oct. 26, 2018) (finding that the issues presented were not straightforward and, therefore, if it
19   “were to decide the motion for remand, the possibility of inconsistent rulings on identical
     jurisdictional issues would be great.”); City of Paterson v. Purdue Pharma L.P., No. 2:17-cv-
20   13433 (D.N.J.) (transferred to MDL despite pending remand motion); N. Mississippi Med.
     Ctr., Inc. v. McKesson Corp., No. 1:18-cv-0078 (N.D. Miss.) (same); Cty. of Hudson v.
21   Purdue Pharma L.P., No. 2:18-cv-9029 (D.N.J.) (same); County of San Mateo v. McKesson
     Corp., 3:18-cv-04535 (N.D. Cal. Aug. 28, 2018), ECF No. 22 (staying case because
22   plaintiff’s “argument that the Court should consider the jurisdictional questions raised in its
     motion to remand prior to issuing a stay is unconvincing. When motions to stay and to
23   remand are pending, ‘deference to the MDL court for resolution of a motion to remand often
     provides ‘the opportunity for the uniformity, consistency, and predictability in litigation that
24   underlies the MDL system.’”) (citing Couture v. Hoffman-La Roche, Inc., 2012 WL 3042994
     (N.D. Cal. July 25, 2012)); City of Jacksonville v. Purdue Pharma L.P., No. 3:18-cv-751-J-
25   32PDB (M.D. Fla., Aug. 22, 2018); Vill. of Melrose Park v. Purdue Pharma L.P., No. 1:18-
     cv-05288 (N.D. Ill. Aug. 10, 2018) (court deferred ruling on remand motion until decision by
26   JPML regarding transfer to MDL); Intergovernmental Risk Management Agency et al. v.
     Purdue Pharma L.P. et al., No. 1:17-cv-06959 (N.D. Ill., Oct. 29, 2018) (stayed); City of
27   Harvey v. Purdue Pharma L.P., No. 1:18-cv-05756 (N.D. Ill., Sept. 19, 2018) (court deferred
     ruling on motion for remand and extended deadlines pending transfer to the MDL).
28                                                   -3-


                                                                                    6365999v1(68026.1)
            Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 4 of 21



 1 motion to the Opiate MDL.

 2                                           II.    Background
 3 A.         Plaintiff’s First Action Alleged That Distributor Defendants Violated Obligations
 4            Defined Under Federal Law
 5            Plaintiff Tucson Medical Center filed its first opioid-related lawsuit in Pima County
 6 on August 22, 2018, and the complaint alleged claims generally against two groups of

 7 defendants. Case No. 4:18-cv-00481, Doc. 1-3. Plaintiff alleged first that the “Marketing

 8 Defendants” engaged in a variety of conduct that allegedly resulted in damages to Plaintiff

 9 through the use and abuse of opioids. Id. at ¶ 78-80. Plaintiff’s allegations against the

10 “Distributor Defendants were more particular. According to the complaint, the Distributor

11 Defendants did not sufficiently monitor for, detect, report, and suspend the shipment of

12 “suspicious orders” of prescription opioid medications. Id. at ¶ 400. These allegations

13 necessarily raised substantial federal questions, as “suspicious order” is a regulatory term of

14 art defined by the federal Controlled Substances Act and related regulations, and the

15 complaint        squarely   alleged   breaches    of   obligations   defined   by     federal    law.
16 AmerisourceBergen Drug Corporation therefore removed the case to this Court on the basis

17 of federal question jurisdiction, and McKesson Corporation separately removed on federal

18 officer jurisdiction. Id., Docs. 1, 13.

19            After the cases were consolidated before this Court, the parties filed multiple motions,
20 including (1) a motion to remand the case to state court and (2) a motion to stay all

21 proceedings pending a decision from the Judicial Panel on Multidistrict Litigation (“JPML”)

22 on the transfer of the case to MDL No. 2804, In re National Prescription Opiate Litigation,

23 MDL No. 2804, where more than 1,300 cases against the same defendants are currently
                                            2
24 pending in the Northern District of Ohio. After hearing argument, this Court granted a

25 partial stay:

26            In light of these circumstances, the Court finds it appropriate to order a
27
     2
         See In re Nat’l Prescription Opiate Litig., 290 F. Supp. 3d 1375, 1378-79 (J.P.M.L. 2017).
28                                                    -4-


                                                                                       6365999v1(68026.1)
          Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 5 of 21



 1          qualified, temporary stay of these proceedings until such time as the Judicial
            Panel on Multidistrict Litigation (“JPML”) makes a final transfer decision.
 2
            This Court agrees that transfer is likely, that “deference to the MDL court . . .
 3          provides ‘the opportunity for the uniformity, consistency, and predictability in
            litigation that underlies the MDL system[,]’” Cty. Of San Mateo v. McKesson
 4          Corp., No. 3:18-cv-04535 (N.D. Cal. Aug. 28, 2018), ECF No. 22, and that
 5          such consistency is desirable in cases such as these.
     Case No. 4:18-cv-00481, Doc. 50, at 2. The Court did not reach the issue of federal question
 6
     jurisdiction, and it noted that “any hardship that might result from this temporary stay is
 7
     outweighed by the benefits of centralized consideration of the jurisdictional issues by the
 8
     MDL court.” Id. at 3.
 9
     B.     After This Court Partially Stayed Plaintiff’s First Action, Plaintiff Dismissed
10
            And Re-filed In Pima County And Again Alleged That Distributor Defendants
11
            Violated Federal Law
12
            In an unvarnished effort to evade this Court’s order, Plaintiff dismissed its action
13
     three days later, and it re-filed the current Complaint in Pima County one day after that, on
14
     October 9, 2018. Doc. No. 1, ¶ 1. The Complaint identifies the same two groups of
15
     defendants—the “Marketing Defendants” and the “Distributor Defendants”—and it levels
16
     the same basic allegations against both. Compl. ¶¶ 89-159, 185-193, 520-535. As to the
17
     Distributor Defendants, Plaintiff’s central theory of liability remains that Distributors
18
     allegedly violated duties aimed at preventing “diversion” of controlled substances, including
19
     (1) a duty to report “suspicious orders” for controlled substances; and (2) a duty to halt
20
     shipments of suspicious orders. See, e.g., Compl. ¶ 75 (Defendants have failed to “report,
21
     and take steps to halt, suspicious orders when they were identified”), ¶ 620 (Defendants
22
     “failed to report ‘suspicious orders,’ which the Distributor Defendants knew were likely to
23
     be diverted, to the relevant governmental authorities.”).
24
            These are obligations allegedly arising under federal law.        See, e.g., 21 C.F.R.
25
     § 1301.74(b) (duty to monitor and report suspicious orders of controlled substances).
26
     Moreover, although Plaintiff attempted to reduce its citation to federal statutes, the
27
28                                                   -5-


                                                                                   6365999v1(68026.1)
            Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 6 of 21



 1 Complaint still expressly relies on the Controlled Substances Act and related regulations.

 2 See, e.g., Compl., ¶ 32 (“The Distributor Defendants saw the profit potential in opioid sales,

 3 participated in the conspiracy by ignoring their legal responsibilities under the Controlled

 4 Substances Act . . . .”); ¶ 75 (Defendants failed “to report, and take steps to halt, suspicious

 5 orders”); ¶ 165 (Defendants must be “registrant[s]” under the federal Controlled Substances

 6 Act); ¶¶ 530-535 (Defendants have a duty to prevent “suspicious orders” as defined by

 7 federal law, see also ¶ 755 (citing 21 C.F.R. § 1301.74(b)); ¶ 534 (acknowledging the

 8 regulation of prescription drugs by Congress). The alleged shipment-halting duty likewise

 9 arises out of an interpretation of the CSA by the Drug Enforcement Administration (“DEA”),

10 pursuant to which Distributors allegedly must “decline to ship” suspicious orders for

11 controlled substances. See Masters Pharm., Inc. v. DEA, 861 F.3d 206, 212-13 (D.C. Cir.

12 2017) (citing In re Southwood Pharm., Inc., 72 Fed. Reg. 36,487 (DEA July 3, 2007), as the

13 source of DEA’s “Shipping Requirement”); see also Compl. ¶533 (“In addition to reporting

14 all suspicious orders, the Distributor Defendants must also stop shipment on any order which

15 is flagged as suspicious”).

16            The only major change to the Complaint is that Plaintiff has not sued McKesson
17 Corporation, the party that previously removed on the basis of federal officer jurisdiction.

18 C.         AmerisourceBergen Drug Corporation Has Notified The JPML Of This Action,
19            Which Will Be Transferred To The Opiate MDL
20            AmerisourceBergen Drug Corporation has notified the JPML of this action, and it is
21 likely to be transferred to the Opiate MDL shortly after the JPML’s hearing on January 31,
        3
22 2019. Declaration of Steven J. Boranian ¶ 2. Once transferred, the action will become one

23 of numerous others where federal jurisdiction is based on allegations that the Distributor

24 Defendants violated obligations imposed by the CSA and related regulations, as well as by

25 the federal DEA. Id. ¶ 3. Federal question jurisdiction over the Distributor Defendants is

26 contested in at least 9 other cases, where the transferor district courts have stayed the cases
27
     3
         For the JPML’s hearing schedule, see http://www.jpml.uscourts.gov/hearing-information.
28                                                  -6-


                                                                                  6365999v1(68026.1)
         Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 7 of 21



 1 with remand motions pending or have deferred ruling until after the cases were transferred to

 2 the MDL. Id. ¶ 4; Doc 20, pp. 9-10.

 3         This action will join those actions for coordinated pretrial proceedings, including a
 4 consistent determination of subject matter jurisdiction and a tremendous volume of

 5 coordinated discovery against the Defendants. Under the leadership of Tucson Medical

 6 Center’s attorneys—who are co-lead counsel for all plaintiffs in the Opiate MDL—the MDL

 7 plaintiffs have collected millions of pages of documents from Defendants and have taken or

 8 will take hundreds of depositions of the Defendants and their employees before the end of

 9 January. Id. ¶ 5.

10         Plaintiff’s conduct, however, has resulted in substantial delay for its case. But for
11 Plaintiff’s objections and its decision to dismiss its first lawsuit and start from scratch in

12 Pima County, this case would already be in the MDL. As it stands, the case is not likely to

13 be transferred until after the JPML’s hearing on January 31, 2019. Id. ¶ 2.

14                                        III.   Argument
15 A.      This Court Should Defer Issues Of Subject Matter Jurisdiction To The Opiate
16         MDL For Consistent Determination
17         This Court should join the trend being established by district courts around the
18 country and defer Plaintiff’s remand motion to the Opiate MDL for coordinated and

19 consistent handling. Plaintiff’s only argument in support of remand is their assertion that

20 courts have “unanimously rejected” federal question removals such as AmerisourceBergen

21 Drug Corporation’s removal in this action. But Plaintiff is telling only one side of the story.

22 The reality is that a growing majority of judges have not granted remand when presented

23 with remand motions in cases where Distributor Defendants have removed on federal
                                                                                 4
24 question jurisdiction. Plaintiff’s motion cites 6 orders remanding such cases, but Plaintiff

25 ignores the nine other cases where Distributor Defendants removed on federal question

26   4
    The list of remand orders that Plaintiff presents in its remand motion includes only 6 cases
   where federal jurisdiction was based on federal questions under the CSA. See Opp., Exhs.
27 A-F. The others raised different bases for federal jurisdiction and are inapposite to this case.
   See Opp., n. 5.
28                                                 -7-


                                                                                  6365999v1(68026.1)
         Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 8 of 21



 1 jurisdiction and district judges have deferred jurisdictional issues to the MDL. See cases

 2 cited supra note 1 and in Reply Brief in Support of Motion to Stay, Doc. 20, at pp. 9-10.

 3 That count does not include this Court’s prior order, which likewise deferred jurisdiction to

 4 the Opiate MDL when presented with both federal question and federal officer jurisdiction.

 5 This Court should issue a similar order this second time around and stay proceedings

 6 pending the JPML’s transfer decision.

 7 B.      Plaintiff’s Complaint Necessarily Raises Disputed and Substantial Issues of
 8         Federal Law
 9         If this Court reaches the merits of subject matter jurisdiction, it will see that it has
10 jurisdiction over this action because Plaintiff’s newly filed Complaint continues to raise

11 substantial issues of federal law.

12         Federal courts have removal jurisdiction over “any civil action brought in a State
13 court of which the district courts of the United States have original jurisdiction,” 28 U.S.C.

14 § 1441(a), and original jurisdiction over “all civil actions arising under the Constitution,

15 laws, or treaties of the United States,” 28 U.S.C. § 1331. “A single claim over which federal-

16 question jurisdiction exists is sufficient to allow removal.” Broder v. Cablevision Sys. Corp.,

17 418 F.3d 187, 194 (2d Cir. 2005); see Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S.

18 546, 563 (2005).

19         Even where state law creates the cause of action, it may nonetheless raise a federal
20 question sufficient to warrant removal jurisdiction. Under the Supreme Court’s Grable and

21 Gunn decisions, “federal jurisdiction over a state law claim will lie if a federal issue is:

22 (1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in

23 federal court without disrupting the federal-state balance approved by Congress.” Gunn, 568

24 U.S. at 258; see also Grable, 545 U.S. at 315. “Where all four of these requirements are met

25 . . . jurisdiction is proper because there is a serious federal interest in claiming the advantages

26 thought to be inherent in a federal forum, which can be vindicated without disrupting
27 Congress’s intended division of labor between state and federal courts.” Gunn, 568 U.S. at
28                                                   -8-


                                                                                    6365999v1(68026.1)
         Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 9 of 21



 1 258 (quotation marks omitted). Courts often find these factors to be satisfied in cases where,

 2 as here, state law claims are predicated on violations of federal statutes governing complex,
                                                                    5
 3 nationwide regulatory schemes for which uniformity is essential.

 4         1)     The Complaint “necessarily raises” a federal issue
 5         An action “necessarily raises” a federal question when “the right to relief depends
 6 upon the construction or application of federal law.” PNC Bank, 189 F. App’x at 104 n.3.

 7 “[A]n action under 28 U.S.C. § 1331(a) arises . . . if the action requires construction of a

 8 federal statute, or at least a distinctive policy of a federal statute requires the application of

 9 federal legal principles.” V.I. Hous. Auth. v. Coastal Gen. Constr. Servs. Corp., 27 F.3d 911,

10 916 (3d Cir. 1994) (emphasis added); see also Merrell Dow Pharms. v. Thompson, 478 U.S.

11 804, 808–09 (1986) (federal question jurisdiction exists if “vindication of a right under state

12 law necessarily turn[s] on some construction of federal law” (internal citation omitted)).

13         In determining whether state law claims turn on construction or application of federal
14 law, the Court must “begin by considering the duty underlying each claim.” NASDAQ, 770

15 F.3d at 1020. “A state-law claim ‘necessarily’ raises federal questions where the claim is

16 affirmatively ‘premised’ on a violation of federal law,” Jacobson, 824 F.3d at 315, or where

17 the “singular duty” underlying the claim arises under federal law, NASDAQ, 770 F.3d at

18 1021; see also Commun. Mgt. Services, LLC v. Qwest Corp., 726 Fed. App’x 538, 540 (9th

19 Cir. 2018) (where complaint “alleges that [a defendant] violated a duty supplied by federal

20 law,” it therefore “necessarily raise[s] a stated federal issue which is both actually disputed

21 and substantial”).

22   5
       See, e.g., PNC Bank, N.A. v. PPL Elec. Utils. Corp., 189 F. App’x 101, 104 n.3 (3d Cir.
     2006) (state law claim based on violation of Internal Revenue Code “gives rise to federal-
23   question jurisdiction” under Grable); Broder, 418 F.3d at 196 (state law claims premised on
     cable provider’s alleged violations of Communication Act’s uniform rate requirement satisfy
24   “Grable test for federal-question removal jurisdiction”); NASDAQ OMX Grp., Inc. v. UBS
     Sec., LLC, 770 F.3d 1010, 1031 (2d Cir. 2014) (state law claims premised on violations of
25   Exchange Act “necessarily raise disputed issues of federal law of significant interest to the
     federal system as a whole”); New York ex rel. Jacobson v. Wells Fargo Nat’l Bank, NA, 824
26   F.3d 308, 315–18 (2d Cir. 2016) (state law claims based on defendant’s alleged violation of
     Internal Revenue Code satisfy Grable); Ranck v. Mt. Hood Cable Regulatory Comm’n, 2017
27   WL 1752954, at *5 (D. Or. May 2, 2017) (state law claims based on violations of Cable
     Communications Policy Act satisfy Grable).
28                                                  -9-


                                                                                   6365999v1(68026.1)
        Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 10 of 21



 1         Here, Plaintiff’s claims necessarily raise federal issues because they are premised on
 2 Distributors’ alleged violations of purported legal duties supplied by the CSA and its

 3 implementing regulations, including the alleged duties to report and halt suspicious orders.

 4 See 21 C.F.R. § 1301.74(b) (setting forth reporting requirement); Masters Pharm, 861 F.3d

 5 at 212-13 (discussing DEA’s interpretation of regulations to limit shipping of prescription

 6 drugs). Despite Plaintiff’s attempt to remove reference to federal law, Plaintiff’s reliance on

 7 federal law is nonetheless evident on the face of the Complaint. That is to say, Plaintiff

 8 attempts to emphasize Arizona law, but alleges violations of duties that arise only under

 9 federal law. See Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987) (federal jurisdiction

10 exists when federal question is presented “on the face of the plaintiff’s properly pleaded

11 complaint”); Lontz v. Tharp, 413 F.3d 435, 439 (4th Cir. 2005) (removal “is appropriate if

12 the face of the complaint raises a federal question”).

13         Plaintiff’s own allegations demonstrate that its claims are affirmatively premised on
14 alleged violations of the federal CSA and arise from alleged duties (to report and halt

15 suspicious orders) under federal law. Throughout the Complaint, Plaintiff relies on federal

16 laws and regulations to establish these and other duties, and Plaintiff repeatedly pleads that

17 Distributors’ alleged violations of these duties give rise to Plaintiff’s causes of action. See,

18 e.g., Compl. ¶ 533 (“In addition to reporting all suspicious orders, the Distributor Defendants

19 must also stop shipment on any order which is flagged as suspicious”); id. ¶¶ 75

20 (Defendants failed “to report, and take steps to halt, suspicious orders when they were

21 identified”), 534 (“Those prescription drugs are regulated for the purposes of providing a

22 ‘closed’ system intended to reduce widespread diversion of these drugs out of legitimate

23 channels into the illicit market”) (citing 1970 U.S.C.C.A.N. 4566, 4571-72), 537

24 (“defendants have “publicly acknowledged” that they are “responsible for reporting

25 suspicious orders”), 620 (“The Distributor Defendants failed to report ‘suspicious orders,’

26 which the Distributor Defendants knew were likely to be diverted, to the relevant
27 governmental authorities.”) 755 (defining “suspicious orders” under federal law).
28                                                 - 10 -


                                                                                  6365999v1(68026.1)
         Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 11 of 21



 1          As these and other citations demonstrate, Plaintiff’s claims against Distributors rest
 2 squarely on its allegations that Distributors breached duties allegedly arising out of the CSA

 3 and its implementing regulations, or from the DEA’s interpretation of a prescription drug

 4 distributor’s legal obligations. Despite its attempt to scrub the Complaint of federal law,

 5 Plaintiff’s invocation of the CSA undergirds its entire theory of liability against Distributors.

 6          Although a plaintiff “may avoid federal jurisdiction by exclusive reliance on state
 7 law,” Caterpillar, 482 U.S. at 392 (emphasis added), Plaintiff’s claims here have no such

 8 exclusive state law basis. Plaintiff refers to Arizona law that it claims give rise to the duties

 9 to report suspicious orders for prescription opioids, see, e.g., Compl. ¶¶ 165, 530, but the

10 provisions of Arizona law that it cites do not impose an independent requirement, much less

11 duty, on wholesale distributors to report or halt shipments of suspicious orders for
                        6
12 prescription opioids. Plaintiff cannot cite any state law authority that requires wholesale

13 distributors to halt or stop shipments of suspicious orders for controlled substances. To the

14 contrary, Plaintiff can rely only on federal law in support of those requirements. See, e.g., id.

15 ¶¶ 532, 755.

16          Moreover, even if Plaintiff could prove some of its claims against Distributors
17 without establishing a violation of federal law, this Court still has federal-question

18 jurisdiction because “[a] single claim over which federal-question jurisdiction exists is

19 sufficient to allow removal” of the entire action. Broder, 418 F.3d at 194; see City of

20 Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 166 (1997) (“Nothing in the jurisdictional

21 statutes suggests that the presence of related state law claims somehow alters the fact that

22   6
       Indeed, none of the Arizona laws and regulations that Plaintiff cites establishes an
     independent state law requirement or duty to refuse to fill suspicious orders of prescription
23   drugs. Even so, to the extent Plaintiff alleges that the Defendants’ violation of Arizona law is
     based on a violation of “applicable federal law,” the Complaint raises a claim that
24   necessarily requires the Court to interpret, construe, and apply federal law. See Merrell Dow,
     478 U.S. at 808-09. Furthermore, while Arizona’s CSA requires distributors to be
25   “registrants” under the federal CSA, it imposes no independent requirements with respect to
     suspicious orders. Similarly, A.A.C. R4-23-604 applies solely to drug manufacturers, while
26   A.A.C. R4-26-605 requires only that distributors comply with federal law in the record-
     keeping, quality control, and quarantine of drugs. Neither of these regulations imposes any
27   requirement independent of federal law with respect to halting or refusing to ship suspicious
     orders.
28                                                  - 11 -


                                                                                   6365999v1(68026.1)
        Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 12 of 21



 1 [the] complaints, by virtue of their federal claims, were ‘civil actions’ within the federal

 2 courts’ ‘original jurisdiction.’”). Because, as noted above, at least some of Plaintiff’s causes

 3 of action turn on a showing that Distributors violated the CSA and its implementing

 4 regulations, federal question jurisdiction exists.

 5           To the extent Arizona law incorporates the CSA, the result is the same. As one court
 6 explains, the “incorporation of a federal law into the state statute on which the plaintiffs’

 7 cause of action is grounded” necessarily raises an “embedded federal question.” R.I.

 8 Fishermen’s All., 585 F.3d at 49; see also Gilmore v. Weatherford, 694 F.3d 1160, 1173

 9 (10th Cir. 2012) (state law conversion claim necessarily raises federal question where

10 “Oklahoma personal property law includes and incorporates the federal requirement”); but

11 see Wander v. Kaus, 304 F.3d 856 (9th Cir. 2002).

12           In short, Plaintiff’s purported state law causes of action hinge on their allegations that
13 Distributors breached requirements arising out of the CSA and its implementing regulations.

14 To determine whether Distributors breached those requirements, a court would necessarily

15 have to interpret and apply the CSA. Plaintiff’s claims therefore necessarily raise federal

16 issues.

17           2)     The parties “actually dispute” the federal issue
18           Plaintiff does not dispute—and thus concedes—that the federal issues raised by the
19 Complaint are “actually disputed.” Specifically, the parties contest whether the CSA and its

20 implementing regulations in fact give rise to duties to report and halt suspicious orders for

21 prescription opioids, the precise scope and contours of any duties that might exist under the

22 CSA, and whether Distributors violated these alleged duties by failing to report and halt

23 suspicious orders.

24           3)     The federal issues are “substantial.”
25           The Supreme Court has explained that “[t]he substantiality inquiry under Grable
26 looks . . . to the importance of the issue to the federal system as a whole.” Gunn, 568 U.S. at
27 260. A federal issue “can be important for many reasons,” including because (i) “state
28                                                   - 12 -


                                                                                     6365999v1(68026.1)
        Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 13 of 21



 1 adjudication would undermine the development of a uniform body of federal law”;

 2 (ii) “resolution of the issue has broad significance for the federal government”; or (iii) “the

 3 case presents a nearly pure issue of law” that would apply to other cases. Bd. Comm’rs Se.

 4 La. Flood Prot. Auth.-E. v. Tenn. Gas Pipeline Co., 850 F.3d 714, 724 (5th Cir. 2017).

 5 Exercising federal jurisdiction in such cases “captures the commonsense notion that a federal

 6 court ought to be able to hear claims recognized under state law that nonetheless turn on

 7 substantial questions of federal law, and thus justify resort to the experience, solicitude, and

 8 hope of uniformity that a federal forum offers.” Grable, 545 U.S. at 312.

 9         The federal issues presented here are important to the federal system as a whole for

10 three reasons. First, there is a strong federal interest in ensuring a uniform interpretation of

11 the CSA. Second, the existence and scope of obligations rising under the CSA has broad

12 significance to the federal government, including by affecting the DEA’s ability to enforce

13 the CSA. Third, the resolution of these legal issues will have application not only in this

14 case, but also in the hundreds of other opioid-related actions pending elsewhere.

15                a)     There is a federal interest in ensuring uniform interpretation of the

16                       CSA

17         Courts have often found federal issues to be sufficiently substantial where they raise

18 “questions [that] involve aspects of . . . complex federal regulatory scheme[s] . . . as to which

19 there is a serious federal interest in claiming the advantages thought to be inherent in a

20 federal forum.” Broder, 418 F.3d at 195 (quotation marks omitted). Such rulings are

21 especially common where federal agencies are responsible for implementing a national

22 regulatory system for which uniformity is essential. In NASDAQ, for example, the Second

23 Circuit ruled that “the disputed federal issue in th[e] case—whether [the defendant] violated

24 its Exchange Act obligation to provide a fair and orderly market in conducting an IPO—is

25 sufficiently significant to the development of a uniform body of federal securities regulation

26 to satisfy the requirement of importance to the federal system as a whole.” 770 F.3d at 1024.
27 Likewise, in Jacobson, the Second Circuit held that “minimizing uncertainty over the tax
28                                                 - 13 -


                                                                                   6365999v1(68026.1)
       Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 14 of 21



 1 treatment of mortgage-backed securities, as Congress intended, fully justif[ied] resort to the

 2 experience, solicitude, and hope of uniformity that a federal forum offers on federal issues.”

 3 824 F.3d at 318.

 4        Similarly, Plaintiff’s claims would require this Court to determine the existence and
 5 scope of Distributors’ obligations under the CSA and whether Distributors breached those

 6 obligations, implicating the uniformity concerns addressed above. In enacting the CSA,

 7 Congress stated that it was “providing the legitimate drug industry with a unified approach to

 8 narcotic and dangerous drug control.” H.R. Rep. No. 91-1444 (1970), reprinted in 1970

 9 U.S.C.C.A.N. 4566, 4572 (emphasis added). Plaintiff’s claims thus “involve aspects of the

10 complex federal regulatory scheme applicable to” the national prescription drug supply

11 chain, Broder, 418 F.3d at 195, and are “sufficiently significant to the development of a

12 uniform body of [controlled substances] regulation to satisfy the requirement of importance

13 to the federal system as a whole,” NASDAQ, 770 F.3d at 1024 (quotation marks omitted).

14 Furthermore, “minimizing uncertainty over” reporting and shipping obligations under the

15 CSA “justifies resort to the experience, solicitude, and hope of uniformity that a federal

16 forum offers on federal issues.” Jacobson, 824 F.3d at 317–18.

17        Resort to a federal forum is particularly warranted here because Plaintiff’s action
18 raises the same theory against Distributors as plaintiffs have raised in more than a thousand

19 cases pending in the MDL. If this case is allowed to proceed in federal court and transferred

20 to the MDL, the MDL court will be able to ensure uniform construction and application of

21 the CSA and any alleged obligations or duties arising under the CSA, thus achieving

22 Congress’s goal of a “unified approach” to regulating controlled substances. If, on the other

23 hand, this case were remanded to the state court, nothing would prevent that court from

24 construing and applying the federal CSA in a manner inconsistent with the MDL court.

25               b)     The federal issues presented in this case have broad significance for
26                      the federal government
27
28                                               - 14 -


                                                                                6365999v1(68026.1)
        Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 15 of 21



 1         The federal government has made clear the effect that the opioid litigation will have
 2 on its ability to enforce the CSA. Most notably, the Department of Justice filed a Statement

 3 of Interest in the MDL, asserting the federal government’s interests in its “law enforcement

 4 and legal activities in conjunction . . . with the [MDL],” specifically including “[c]riminal

 5 and civil tools available under the [CSA].” In re: Nat’l Prescription Opiate Litig., No. 1:17-

 6 md-02804 (N.D. Ohio Mar. 1, 2018), ECF No. 161, at 7 (emphasis added). See Boranian

 7 Decl., ¶ 6, Ex. 1.

 8         Allowing state courts to resolve claims premised on violations of the CSA—to
 9 determine the existence and scope of obligations or duties under the CSA—creates a

10 potential for inconsistent interpretations across jurisdictions. See 21 U.S.C. § 903 (although

11 Congress did not intend to “occupy the field” of controlled substances regulation, CSA pre-

12 empts inconsistent state law). Allowing state courts to issue conflicting interpretations of the

13 CSA would inevitably undermine the federal government’s efforts to enforce the statute and

14 sow confusion among federally regulated entities.

15                c)     This case presents a nearly pure issue of law that would have
16                       applications to other federal cases
17         In assessing whether Distributors breached duties arising out of the CSA, the Court
18 must determine not only Distributors’ conduct, but also whether that conduct falls within the

19 scope of the CSA and any alleged duties arising under the CSA. That is, the Court must

20 examine “the contours of [the] federal duty,” “the scope of that duty,” and “whether

21 [Distributors’ conduct] amounted to a breach of that duty.” NASDAQ, 770 F.3d. at 1023.

22 That analysis will require the Court to determine whether the CSA and its implementing

23 regulations in fact give rise to the duties to report and halt suspicious orders, to whom such

24 duties are owed, what any such duties entail, what constitutes a “suspicious” delivery under

25 the CSA’s implementing regulations, what actions should have been taken to resolve those

26 suspicions or “halt” the shipment, whether existing processes satisfy federal reporting
27 guidelines, and other disputes arising under federal regulations. These questions present
28                                                 - 15 -


                                                                                  6365999v1(68026.1)
         Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 16 of 21



 1 “nearly pure issue[s] of law” that would necessarily “have applications to other federal

 2 cases,” Tenn. Gas Pipeline, 850 F.3d at 724, including to the hundreds of actions pending in

 3 the MDL.

 4                   d)    A federal case of action is not required for a complaint to raise
 5                         substantial federal issues
 6         To the extent Plaintiff suggests that the lack of a federal cause of action renders
 7 jurisdiction lacking, that argument is inconsistent with Grable. In Grable, the Supreme

 8 Court held that lack of a federal cause of action does not foreclose federal-question

 9 jurisdiction, and concluded that the federal issue presented in that case was substantial

10 notwithstanding the lack of a federal cause of action. See Broder, 418 F.3d at 196 (“The

11 Grable Court found this last requirement to be satisfied even in the absence of a private right

12 of action[.]”).

13         Thus, the fact that the CSA does not afford Plaintiff a private right of action does not
14 diminish the substantiality of the federal questions here, particularly when federal courts

15 have exclusive jurisdiction to enforce the CSA.

16         4)        Federal jurisdiction will not disrupt the Congressionally-approved
17                   balance of federal-state judicial responsibilities
18         Finally, the federal issues presented by Plaintiff’s Complaint are capable of resolution
19 in federal court “without disrupting the federal-state balance approved by Congress.” Gunn,

20 568 U.S. at 258. Federal courts exclusively hear challenges to DEA authority to enforce the
                                    7
21 federal CSA against distributors. Similarly, federal courts have exclusive jurisdiction over

22 proceedings seeking to enjoin violations of the CSA. See 21 U.S.C. § 882(a) (“The district

23 courts of the United States and all courts exercising general jurisdiction in the territories and

24 possessions of the United States shall have jurisdiction in proceedings . . . to enjoin

25   7
     See, e.g., PDK Labs. Inc. v. U.S. Drug Enf’t Admin., 362 F.3d 786 (D.C. Cir. 2004)
   (challenge to DEA program enforcing CSA to prevent diversion of ephedrine); Admin.
26 Subpoena Walgreen Co. v. U.S. Drug Enf’t Admin., 913 F. Supp. 2d 243 (E.D. Va. 2012)
   (resolving registrant’s motion to require DEA to return subpoenaed documents); Cardinal
27 Health, Inc. v. Holder, 846 F. Supp. 2d 203 (D.D.C. 2012) (challenge under Administrative
   Procedure Act to DEA order suspending registration of distribution facility).
28                                                   - 16 -


                                                                                   6365999v1(68026.1)
          Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 17 of 21



 1 violations of this subchapter.”). Thus, federal courts are already the exclusive fora for

 2 determining the permissible scope of restraints on Distributors under the federal CSA.

 3 C.        The Court Should Deny Fees and Costs
 4           AmerisourceBergen Drug Corporation exercised its statutory right to remove an
 5 action to federal court where the face of the Complaint expressly relied on federal law. The

 6 removal also restored this action to exactly the posture where it stood before Plaintiff set out

 7 to evade this Court’s prior order—in this Court and subject to this Court’s supervision. It is

 8 the same posture in which multiple cases throughout the country likewise stand, having been

 9 removed on the basis of the same or similar federal questions. That is not sanctionable

10 conduct, and as the points and authorities above demonstrate, the removal of this action was

11 proper and justified. This Court should summarily deny Plaintiff’s request for fees and
         8
12 costs. See Martin v. Franklin Capital Corp., 546 US 132, 136 (2005) (“[A]bsent unusual

13 circumstances, attorney’s fees should not be awarded when the removing party has an

14 objectively reasonable basis for removal.”); Lussier v. Dollar Tree Stores, Inc., 518 F.3d

15 1062, 1066 (9th Cir. 2008) (denying fees where removal was based on reasonable

16 arguments).

17                                       IV.     Conclusion
18           For the reasons set forth above, ABDC respectfully requests that the Court deny
19 Plaintiff’s motion to remand and its request for fees and costs.

20           DATED this 13th day of November, 2018.
21                                             JENNINGS STROUSS & SALMON, P.L.C.
22
                                               By: s/ John J. Kastner, Jr.
23
                                                   John J. Kastner, Jr.
24                                                 Jay A. Fradkin

25
     8
         This Court should deny Plaintiff’s request also because fees and costs under Section
26 1447(c) are limited to those “incurred as a result” of the removal, and Plaintiff has provided
     no evidence upon which this Court could determine any amount of fees and/or costs, let
27 alone those incurred “as a result” of the removal. See Avitts v. Amoco Production Co., 111
     F.3d 30, 32 (5th Cir. 1997).
28                                                 - 17 -


                                                                                  6365999v1(68026.1)
       Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 18 of 21



 1                                              Attorneys for Defendant AmerisourceBergen
                                                Drug Corporation
 2

 3                                         REED SMITH LLP

 4
                                           By: s/Steven J. Boranian
 5                                             Attorneys for Defendant
                                               AmerisourceBergen Drug Corporation
 6

 7

 8
                                   CERTIFICATE OF FILING
 9
         I hereby certify that on November 13, 2018, I electronically transmitted the attached
10 document   to the Clerk’s office using the CM/ECF system for filing and transmittal of a
   Notice of Electronic Filing to the following registrants:
11
   Steven C. Mitchell
12 steve@mitchellspeights.com
   katie@mitchellspeights.com
13 sam@mitchellspeights.com

14 Samuel F. Mitchell
   steve@mitchellspeights.com
15 sam@mitchellspeights.com
   katie@mitchellspeights.com
16
   Steven James Boranian
17 sboranian@reedsmith.com
   drothschild@reedsmith.com
18
   Jay A. Fradkin
19 JFradkin@jsslaw.com
   VRodriguez@jsslaw.com
20
   C Scott Jones
21 sjones@lockelord.com
   rhagerich@lockelord.com
22
   John P McDonald
23 jpmcdonald@lockelord.com

24 Adam Weisman
   sara@hrtucson.com
25 adam@hrtucson.com

26
27
28                                              - 18 -


                                                                              6365999v1(68026.1)
          Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 19 of 21



 1 Copy e-mailed to other counsel listed below:

 2 Linda Singer
     lsinger@motleyrice.com
 3 Attorney for Plaintiff

 4 John W. (“Don”) Barrett
     dbarrett@barrettlawgroup.com
 5 Attorney for Plaintiff

 6 G. Robert Blakey
     Blakey.1@nd.edu
 7 Attorney for Plaintiff

 8 Laura Sixkiller
     laura.sixkiller@dlapiper.com
 9 Mark S. Cheffo
     Mark.Cheffo@dechert.com
10 Hayden A. Coleman
     Hayden.Coleman@dechert.com
11 Jae Hong Lee
     Jae.Lee@dechert.com
12 Attorneys for Purdue Pharma L.P., Purdue Pharma Inc., and The Purdue Frederick
     Company, Inc.
13
     Jeremy C. Johnson (#025203)
14 jjohnson@JSHFIRM.com
     David C. Potts (#030550)
15 dpotts@JSHFIRM.com
     Attorneys for Amneal Pharmaceuticals, LLC
16
     Christina M. Vitale
17 christina.vitale@morganlewis.com
     Steven A. Reed
18 steven.reed@morganlewis.com
     James Collie IV
19 collie.james@morganlewis.com

20 Attorneys for Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Watson
     Laboratories, Inc.; Actavis LLC; and Actavis Pharma, Inc. f/k/a Watson Pharma,
21 Inc.

22 Charles C. Lifland
     clifland@omm.com
23 Attorney for Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Janssen
     Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen
24 Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.

25 Daniel G. Jarcho
     daniel.jarcho@alston.com
26 Cari K. Dawson
     cari.dawson@alston.com
27 Jenny A. Mendelsohn
     jenny.mendelsohn@alston.com
28                                               - 19 -


                                                                            6365999v1(68026.1)
        Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 20 of 21



 1 Attorneys for Noramco, Inc.

 2 John A. McCauley
     JAMcCauley@Venable.com
 3 James K. O’Connor
     JKO’Connor@Venable.com
 4 Attorneys for Abbott Laboratories and Abbott Laboratories Inc.

 5 Kevin M. Sadler
     kevin.sadler@bakerbotts.com
 6 David T. Arlington
     david.arlington@bakerbotts.com
 7 Attorneys for Depomed, Inc., n/k/a Assertio Therapeutics, Inc.

 8 John D. Lombardo
     John.Lombardo@arnoldporter.com
 9 Attorney for Endo Health Solutions Inc., and Endo Pharmaceuticals Inc.

10 J. Matthew Donohue
     matt.donohue@hklaw.com
11 Joseph L. Franco
     joe.franco@hklaw.com
12 Attorneys for Insys Therapeutics, Inc.

13 Rocky C. Tsai
     Rocky.Tsai@ropesgray.com
14 Attorney for Mallinckrodt plc, Mallinckrodt LLC, and SpecGx LLC

15 Eric Witt (ABN 030235)
     ewitt@bakerlaw.com
16 Enu Mainigi
     emainigi@wc.com
17 F. Lane Heard III
     lheard@wc.com
18 Steven M. Pyser
     spyser@wc.com
19 Ashley W. Hardin
     ahardin@wc.com
20 Attorneys for Cardinal Health, Inc.

21 James W. Matthews
     jmatthews@foley.com
22 Katy E. Koski
     kkoski@foley.com
23 Redi Kasollja
     rkasollja@foley.com
24 Attorneys for Anda, Inc.

25 Kathleen L. Matsoukas
     kathleen.matsoukas@btlaw.com
26 Oni N. Harton
     oni.harton@btlaw.com
27 Attorneys for H.D. Smith, LLC f/k/a/ H.D. Smith Wholesale Drug Co.
28                                               - 20 -


                                                                            6365999v1(68026.1)
        Case 4:18-cv-00532-RCC Document 21 Filed 11/13/18 Page 21 of 21



 1
     By: s/ Sonia M. Leon, Legal Assistant_______________________
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
28                                            - 21 -


                                                                     6365999v1(68026.1)
